UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q /A AMENDMENT NO. 2 x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to. Commission File No.333-157281 CHINA DU KANG CO., LTD. NEVADA 90-0531621 (State or other jurisdiction ofincorporation or organization) (IRS Employer Identification No.) Town of Dukang, Baishui County, A-28,Van Metropolis, #35 Tangyan Road, Xi'an, Shaanxi, PRC, 710065 (Address of principal executive offices) 8629-88830106-822 (Issuer's telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x YESo NO Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act.x YESo NO APPLICABLE TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whetherthe registrant filed all documents and reports required to be filed by Section 12, 13 or 15 (d) of the Exchange Act after the distribution of securities under a plan confirmed by a court.x YESo NO APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: June 30, 2011: 100,113,791 Transitional Small Business Disclosure Format (check one)Yes o No x EXPLANATORY NOTE The sole purpose of this Amendment No. 2 to China Du Kang Co. Ltd. Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2011, filed with the Securities and Exchange Commission on August 22, 2011 (the “Form 10-Q”), is to furnish Exhibit 101 in accordance with Rule 405 of Regulation S-T.Exhibit 101 to this report provides the consolidated financial statements and related notes from the Form 10-Q formatted in XBRL (eXtensible Business Reporting Language). No other changes have been made to the Form 10-Q.This Amendment No. 2 to the Form 10-Q speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date and does not modify or update in any way disclosures made in the original Form 10-Q. Pursuant to Rule 406T of Regulation S-T, the interactive data files on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. Table of Contents 10-Q China Du Kang Co., Ltd. FORM 10-Q PART I FINANCIAL STATEMENTS 4 MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 33 QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 36 CONTROLS AND PROCEDURES 37 PART II LEGAL PROCEEDINGS 38 RISK FACTORS 38 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 43 DEFAULTS UPON SENIOR SECURITIES 44 EXHIBITS 44 SIGNATURES 45 3 PART I. CHINA DU KANG CO., LTD. AND SUBSIDIARIES F/K/A AMSTAR FINANCIAL HOLDINGS, INC. FINANCIAL REPORT At June 30, 2011 and December 31, 2010 and For the Three and Six Months Ended June 30, 2011 and 2010 4 CHINA DU KANG CO., LTD. AND SUBSIDIARIES F/K/A AMSTAR FINANCIAL HOLDINGS, INC. INDEX PAGE CONSOLIDATED BALANCE SHEETS 6 CONSOLIDATED STATEMENTS OF OPERATIONS 7 CONSOLIDATED STATEMENTS OF CASH FLOWS 8 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 9 5 CHINA DU KANG CO., LTD. AND SUBSIDIARIES F/K/A AMSTAR FINANCIAL HOLDINGS, INC. CONSOLIDATED BALANCE SHEETS June 30, December 31, ASSETS (unaudited) Current Assets: Cash and cash equivalents $ $ Accounts receivable, net (Note 6) - Others receivable Prepaid expenses (Note 7) Inventories (Note 8) Total current assets Property, Plant and Equipment, net (Note 9) Intangible assets, net (Note 10) Long-term investment Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Bank loans (Note 15) $ $ Accounts payable Accrued expenses (Note 12) Others payable Land use right purchase payable - Taxes payable Deferred revenue Due to related parties (Note 13) Employee security deposit Lease liability-current Total Current Liabilities Long-term Liabilities: Lease liability-long-term Total Long-term Liabilities Total Liabilities Commitments and Contingencies (Note 18) - - Shareholders' Equity: China Du Kang Co., Ltd. Shareholders' Equity Preferred stock, par value $0.001, 5,000,000 shares authorized; no shares issued and outstanding as of March 31, 2011 and December 31, 2010 - - Common stock, par value $0.001, 250,000,000 shares authorized; 100,113,791 shares issues and outstanding as of March 31, 2011 and December 31, 2010 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income ) ) Due from related parties (Note 10) - ) Total China Du Kang Co., Ltd.Shareholders' equity (deficit) ) ) Noncontrolling Interest Total Shareholders' Equity (Deficit) ) ) Total Liabilities and Shareholders' Equity (Deficit) $ $ See Notes to Consolidated Financial Statements 6 CHINA DU KANG CO., LTD. AND SUBSIDIARIES F/K/A AMSTAR FINANCIAL HOLDINGS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended For the Six Months Ended June 30, June 30, (unaudited) (unaudited) (unaudited) (unaudited) Revenues Sales of Liquor $ License Fees Gross Revenue Costs of Revenues Costs of Liquor Sold Costs of License Fees - Total Costs of Sales Gross Profit Operating Expenses Selling Expenses Advertising expenses Promotion expenses Travel and entertainment Total Selling Expenses General and administrative expenses Payroll Employee benefit and pension Depreciation and amortization expenses Professional fees and consultancy fees Office expenses Vehicle expenses Loss on physical inventory count - - Travel and entertainment Other general and administrative expenses ) Total General and Administrative Expenses Total Operating Expenses Income (Loss) from Operation ) ) Other Income (Expenses) Interest income 83 Interest expenses ) Imputed interest ) Other income (expense) ) ) Total other income (expenses) Income (Loss) before Provision for Income Tax ) Provision for Income Tax ) Net Income (Loss) Less: Net income attributable to noncontrolling interest ) ) Net Income (Loss) attributable to China Du Kang Co., Ltd. $ ) $ ) $ ) $ ) Basic and Fully Diluted Earnings per Share $
